■ Ogden, J.
The transcript in this case was filed in November, 1868, and no further action taken by the plaintiff in error, to prosecute' the case. And now the defendant has filed a motion to *441dismiss the writ of error, for reasons set out in the motion; which motion we think should be sustained.
The petition for a writ of error seeks to bring up here, for revision, parts of two separate and distinct judgments, rendered at different terms of the court; and the judgments sought to be revised are not properly described in the petition nor citation, and there is a material variance'in the judgments set out in the petition and citation, and the records of the causes sent up.
The service in the citation in error is fatally defective and not sufficient to give this court jurisdiction of the cause. For these reasons the writ of error is dismissed, and the cause stricken from the docket. ■
Dismissed.